Citation Nr: 0609557	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
educational assistance benefits, in the amount of $21,375.77.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 








INTRODUCTION

The appellant had 24 years of active duty, to include the 
period from July 1986 to April 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (RO).  Jurisdiction over 
the claims file was subsequently transferred to the RO in 
Manila, the Republic of the Philippines.  

The Board notes that in a separate decision, it has 
adjudicated the veteran's claims for compensable/increased 
ratings for his service-connected panic disorder with 
agoraphobia, lichen simplex chronicus, degenerative 
discospondylosis with sacroiliac arthritis, and hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By a VA Form 9, submitted in June 2003, the veteran stated 
that he desired a hearing before a Veterans Law Judge (VLJ) 
of the Board at the RO.  In September 2003, he was notified 
that a hearing was scheduled for September 29, 2003.  
However, he failed to appear for his hearing.  In a letter, 
dated in October 2003, and received in November 2003, he 
stated that he was unable to appear for his September 2003 
hearing, and he requested that he be afforded a 
videoconference hearing.  In February 2006, his request for a 
new hearing was granted.  Thus, the appellant must be 
scheduled for the next available videoconference hearing 
before a VLJ from the Board.  See 38 C.F.R. §§ 20.700, 
20.703, 20.704 (2005).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

The RO should schedule the veteran for a 
videoconference hearing, notifying the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  The claims files thereafter 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


